Citation Nr: 1619676	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to service connected osteoarthritis, left knee, and total left knee replacement.  

2.  Entitlement to a low back disability, to include as secondary to service connected osteoarthritis, left knee, and total left knee replacement


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1984 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a notice of disagreement in May 2012 and was provided with a statement of the case in April 2014.  On his April 2014 VA Form 9 the Veteran restricted his appeal to entitlement to service connection for a right knee disability and a low back disability.  

The Board notes that in June 2015 the Veteran submitted another VA Form 9 in which he requested a Board videoconference hearing.  However, in March 2016 the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2010 to December 2015.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's right knee disability is related to his service-connected osteoarthritis, left knee, and total left knee replacement.





CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for a right knee disability, no discussion of the VA's duty to notify and assist is necessary.

Analysis

The Veteran contends that his right knee disability is related to his service-connected osteoarthritis, left knee, and total left knee replacement. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of right knee degenerative joint disease with varus deformity as evidenced by the January 2011 VA examination.  Additionally, the Veteran was granted service connection for osteoarthritis, left knee in March 2010 and for a total left knee replacement in August 2010.  As such, the Veteran's claim turns on whether his right knee disability is related to his service connected left knee disability.  

In this regard, the January 2011 VA examiner concluded, in relevant part, that based on review of the claims file, the Veteran's history and examination his right knee disability was less likely as not related to his service-connected left knee condition.  The examiner explained that this was based on the fact that he has a valgus deformity of the right knee and this most likely altered his gait.  

In a May 2012 statement, a private physician concluded that based upon the Veteran's history and the origin of his symptoms referral to his right and left knee relates to the service connected injury.  The examiner explained, in relevant part, that the Veteran's gait pattern as a result of his left knee operative care is responsible for an intensified demand on the right "hand" and increasing clinical symptoms to the right knee.  

Based on the above, the Board finds that the medical evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed right knee disability is related to his service-connected left knee disability.  Therefore, resolving all reasonable doubt in the Veteran's favor, all the elements necessary to substantiate the claim have been met and service connection for a right knee disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is granted.  




REMAND

The Veteran contends that his low back disability is related to his service-connected left knee disability.  

The January 2011 VA examiner concluded, in relevant part, that based on the claims file, the Veteran's history, and physical examination it was less likely than not that the Veteran's low back disability was related to his service connected left knee disability.  The examiner explained that the Veteran has lumbar degenerative disc disease and it was less likely as not that this was caused by an altered gait.  The examiner explained that if the Veteran's back pain was caused by an altered gait it would just be unilateral more than a generalized lumbosacral spine degenerative disc disease which is the case.  However, the examiner did not provide an opinion as to whether the Veteran's left knee disability aggravated his low back disability.  

The Board acknowledges the May 2012 private opinion.  However, in noting that altered gain patterns are frequently a source of low back pain, the physician failed to state whether this Veteran's currently diagnosed low back disability is secondary to his left knee disability.  As such, a remand is necessary to clarify the nature and etiology of the Veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment for his low back disability.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain outstanding VA treatment records dated December 2015 to the present.  

3. Then, obtain an addendum opinion to the January 2011 VA examination report.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability was caused by his service-connected osteoarthritis, left knee, and total left knee replacement and/or a right knee disability?  

The examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability was aggravated beyond its natural progression by the Veteran's service connected osteoarthritis, left knee, and total left knee replacement and/or a right knee disability?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

In so opining, the examiner should address the lay and medical evidence of record, to include the May 2012 private opinion regarding altered gait and back pain.  

The examiner is requested to provide a thorough rationale for any opinion provided.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


